DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language is drawn to pure mathematical manipulation without supporting structure.   Further: there is no tangible, useful result that is offered the end-user.  How are the data being presented—a database, a GUI, a computer screen?
Regarding claim 1
How are the shim coils being driven? How is the preparation pulse being formed? How are the signals being gathered? Further: there is no utility for the end-user.  How are the data made usable—a GUI, a database, a computer screen?
Regarding claims 2—9 
The claims are rejected for similar reasons as claim 1. 

Regarding claim 10
The mathematical manipulation/data gathering are not supported by enough structure. 
How are the shim coils being driven? How is the preparation pulse being applied? How are the images being obtained—a technician, automation?
Also: how is the final data being presented in a useful manner to an end user—a database, a GUI, a computer screen?
Regarding claims 12—18 
The claims are rejected for similar reasons as claim 10. 
Regarding claim 19
The mathematical manipulation/data gathering are not supported by enough structure. How is the field map being obtained—a technician, automated procedure with a controller? 
How are the values of the shim currents being computed—a technician, automated procedure with a controller? 
How is the “volume of interest being obtained”— a technician, automated procedure with a controller? 
Further: how are the end data being made useful to an end user—outputted to a database, a GUI, a computer screen? 


Regarding claim 20 
The claim is rejected for similar reasons as claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (EP 2648014 A1) in further in view of Tropp et al. (US 4,899,109 A).                            
Regarding claim 1
Eggers discloses 
A method to perform fat saturation (Detailed Description Of Embodiments, ¶  18, fat suppression from fat spins is “fat saturation”) on a magnetic resonance imaging (MRI) system having a main magnet providing a magnetic field B0 (Field Of Invention, ¶ 1) , the method comprising: 
driving a shim coil assembly of the MRI system with a first set of shimming currents to sufficiently alter a B0 field inhomogeneity of the magnetic field B0 within a region that includes a first imaging volume of interest such that the B0 



field inhomogeneity with respect to a first species of protons within the region is substantially minimized (Detailed Description Of Embodiments,  ¶ 1—2);                                  
applying a preparation pulse to the region such that magnetic resonance (MR) signals corresponding to a second species of protons in the region are substantially suppressed (Background Of Invention, ¶ 4, contrast between different tissues can be turned on/off with “preparation pulse”—i.e., species of protons are suppressed);
obtaining, using an imaging pulse sequence, the magnetic resonance (MR)
signals that encode the first species of protons from the first imaging volume of interest (Summary Of Invention,  ¶ 3, the ROI is a portion of the body that is being examined).
	Although strongly implied, Eggers does not explicitly disclose
“in response to selecting the first imaging volume, driving the shim coil assembly of the MRI system with a second set of shimming currents to sufficiently
alter the B0 field inhomogeneity of the magnetic field B0 within the first imaging volume of interest such that the B0 field inhomogeneity with respect to the first species of protons within the first imaging volume of interest is substantially reduced from before applying the second set of shimming currents.” 
Tropp, however, teaches


in response to selecting the first imaging volume, driving the shim coil assembly of the MRI system with a second set of shimming currents to sufficiently
alter the B0 field inhomogeneity of the magnetic field B0 within the first imaging volume of interest such that the B0 field inhomogeneity with respect to the first species of protons within the first imaging volume of interest is substantially reduced from before applying the second set of shimming currents (Claim 38, a second set of shim coils in the imaging area—ROI—have their currents adjusted A1.sub.n to further minimize the variations, inhomogeneities, in B.sub.0 field distribution that the first coil didn’t completely minimize).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “second shimming coil in a group of shimming coils” as taught by Tropp in the method of Eggers.
The justification for this modification would be to minimize the inhomogeneities in the B.sub.0 field as much as possible to assure accurate MRI imaging. 
	Regarding claim 2
	Eggers in view of Tropp teach the method of claim 1, 
Tropp applied to claim 2 further teaches 



wherein the first species of protons correspond to water protons and the second species of protons correspond to fat protons (Background Of Invention, ¶ 13).
Regarding claim 3
Eggers in view of Tropp teach the method of claim 1, 
Eggers applied to claim 3 further teaches 
wherein obtaining magnetic resonance signals from the first imaging volume of interest comprises: 
applying gradient pulses to encode the MR signals from the first imaging volume of interest; and 
in response to the gradient pulses, acquiring the MR signals from the first imaging volume of interest (Summary Of Invention, ¶11, the gradient coils are switched in a volume to get a signal/image from volume of interest). 
Regarding claim 4
Eggers in view of Tropp teach the method of claim 1, 
Tropp applied to claim 4 further teaches 
wherein the imaging pulse sequence comprises at least one of: 
a gradient-echo pulse sequence, a spin-echo pulse sequence (Summary Of Invention, ¶ 7—8), a steady-state free precession (SSFP) pulse sequence, and an echo-planar imaging (EPI) pulse sequence. 

Regarding claim 5
Eggers in view of Tropp teach the method of claim 1, 
wherein driving the shim coil assembly of the MRI system with a first set of shimming currents comprises: 
Eggers applied to claim 5 further teaches 
driving the shim coil assembly of the MRI system with a first set of shimming currents to substantially minimize water saturation within the region (Background Of Invention, ¶ 4 saturation is transferred to water protons thereby decreasing/minimizing the water proton MR signal). 
Regarding claim 6
Eggers in view of Tropp teach the method of claim 1, 
further comprising: 
selecting a second imaging volume of interest from the region (Background Of Invention, ¶ 2 there are many large imaging volumes); 
subsequently driving the shim coil assembly of the MRI system with a third set of shimming currents to alter the B0 field inhomogeneity of the magnetic field B0 within the second imaging volume of interest such that the B0 field inhomogeneity with respect to the first species of protons within the second imaging volume of interest is substantially reduced from before applying the third 


set of shimming currents (Summary Of Invention, ¶ 3, 4 there are multiple shim coil assemblies with multiple currents in the volume of interest—AI.sub.1…AI.sub.n); and 
obtaining, using the imaging pulse sequence, magnetic resonance signals from the second imaging volume of interest (Background Of Invention, ¶ 2 there are many large imaging volumes). 
Regarding claim 7
Eggers in view of Tropp teach the method of claim 1, 
Tropp applied to claim 7 further teaches 
further comprising: 
placing a subject in the main magnet such that the region covers a portion of the subject (Detailed Description Of Preferred Exemplary Embodiment, ¶ 2, the subject is placed within the main magnet, B.sub.0 z-axis). 
Regarding claim 8
Eggers in view of Tropp teach the method of claim 7, 
Tropp applied to claim 8 further teaches 
wherein the portion of the subject includes at least one of: 
an abdominal organ of the subject, a breast of the subject, a neck of the subject, an extremity of the subject, and a head of the subject (Detailed Description Of Preferred Exemplary Embodiment ¶ 36).

Regarding claim 9
Eggers in view of Tropp teach the method of claim 1, 
Tropp applied to claim 9 further teaches
wherein prior to obtaining the MR signals from the first imaging volume of interest (BACKGROUND OF THE INVENTION,  ¶ 2—4): 
applying a first slice-select gradient while applying a first radio-frequency (RF) pulse such that the first species of protons from the first imaging volume of interest are excited by the first RF pulse (FIG. 9, Detailed Description Of Exemplary Embodiments, ¶ 39, the slice select gradient is applied during the RF pulse).
Regarding claim 10
Eggers discloses 
A magnetic resonance imaging (MRI) system (Field Of Invention, ¶ 1—2),                comprising: 
a main magnet providing a magnetic field B0   (Field Of Invention, ¶ 1—2)                         
a shim coil assembly (Background Of Invention, ¶ 6); 
a gradient coil assembly (Background Of Invention, ¶ 3);
a radio-frequency (RF) coil (Background Of Invention, ¶ 1);              


                   
a controller in communication with the shim coil assembly, the gradient coil assembly, and the RF coil, the controller configured to perform operations of (Summary Of Invention,  ¶ 11); 
driving a shim coil assembly of the MRI system with a first set of shimming currents to sufficiently alter a B0 field inhomogeneity of the magnetic field B0 within a region that includes a first imaging volume of interest such that the B0 field inhomogeneity with respect to a first species of protons within the region is substantially minimized (Detailed Description Of Embodiments,  ¶ 1—2);
applying a preparation pulse to the region such that magnetic resonance
(MR) signals corresponding to a second species of protons in the region are substantially suppressed (Background Of Invention, ¶ 4, contrast between different tissues can be turned on/off with “preparation pulse”—i.e., species of protons are suppressed);
obtaining, using an imaging pulse sequence, the magnetic resonance (MR)
signals that encode the first species of protons from the first imaging volume of interest (Summary Of Invention,  ¶ 3, the ROI is a portion of the body that is being examined).
	Although strongly implied, Eggers does not explicitly disclose



“in response to selecting the first imaging volume, driving the shim coil assembly of the MRI system with a second set of shimming currents to sufficiently alter the B0 field inhomogeneity of the magnetic field B0 within the first imaging
volume of interest such that the B0 field inhomogeneity with respect to the first species of protons within the first imaging volume of interest is substantially reduced from before applying the second set of shimming currents.” 
Tropp, however, teaches 
in response to selecting the first imaging volume, driving the shim coil assembly of the MRI system with a second set of shimming currents to sufficiently alter the B0 field inhomogeneity of the magnetic field B0 within the first imaging
volume of interest such that the B0 field inhomogeneity with respect to the first species of protons within the first imaging volume of interest is substantially reduced from before applying the second set of shimming currents (Claim 38, a second set of shim coils in the imaging area—ROI—have their currents adjusted A1.sub.n to further minimize the variations, inhomogeneities, in B.sub.0 field distribution that the first coil didn’t completely minimize).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “second shimming coil in a group of shimming coils” as taught by Tropp in the method of Eggers.


The justification for this modification would be to minimize the inhomogeneities in the B.sub.0 field as much as possible to assure accurate MRI imaging.  
Regarding claim 11
Eggers in view of Tropp teach the MRI system of claim 10, 
Tropp applied to claim 11 further teaches 
wherein the first species of protons correspond to water protons and the second species of protons correspond to fat protons (Background Of Invention, ¶ 13).
Regarding claim 12
Eggers in view of Tropp teach the MRI system of claim 10, 
Eggers applied to claim 12 further teaches
wherein obtaining magnetic resonance signals from the first imaging volume of interest comprises:
applying gradient pulses to encode the MR signals from the first imaging
volume of interest; and 
in response to the gradient pulses, acquiring the MR signals from the first imaging volume of interest (Summary Of Invention, ¶11, the gradient coils are switched in a volume to get a signal/image from volume of interest).
Regarding claim 13

Eggers in view of Tropp teach the MRI system of claim 10, 
Tropp, applied to claim 13 further teaches
wherein the imaging pulse sequence comprises at least one of: a gradient-echo pulse sequence, a spin-echo pulse sequence (Summary Of Invention, ¶ 7—8), a steady-state free precession (SSFP) pulse sequence, and an echo- planar imaging (EPI) pulse sequence.
Regarding claim 14
Eggers in view of Tropp teach the MRI system of claim 10, 
Eggers applied to claim 14 further teaches 
wherein driving the shim coil assembly of the MRI system with a first set of shimming currents comprises:
driving the shim coil assembly of the MRI system with a first set of shimming currents to substantially minimize water saturation within the region (Background Of Invention, ¶ 4 saturation is transferred to water protons thereby decreasing/minimizing the water proton MR signal). 
Regarding claim 15
Eggers in view of Tropp teach the MRI system of claim 10, 
wherein the operations further comprise: 
selecting a second imaging volume of interest from the region (Background Of Invention, ¶ 2 there are many large imaging volumes); 

subsequently driving the shim coil assembly of the MRI system with a third  set of shimming currents to alter the B0 field inhomogeneity of the magnetic field B0 within the second imaging volume of interest such that the B0 field inhomogeneity with respect to the first species of protons within the second imaging volume of interest is substantially reduced from before applying the third set of shimming currents (Summary Of Invention, ¶ 3, 4 there are multiple shim coil assemblies with multiple currents in the volume of interest—AI.sub.1…AI.sub.n); and  
obtaining, using the imaging pulse sequence, magnetic resonance signals from the second imaging volume of interest (Background Of Invention, ¶ 2 there are many large imaging volumes).
Regarding claim 16
Eggers in view of Tropp teach the MRI system of claim 10, 
Tropp applied to claim 7 further teaches 
wherein the region covers a portion of a subject placed in the main magnet (Detailed Description Of Preferred Exemplary Embodiment, ¶ 2, the subject is placed within the main magnet, B.sub.0 z-axis).
Regarding claim 17
Eggers in view of Tropp teach the MRI system of claim 16, 
Tropp applied to claim 17 further teaches 

wherein the portion of the subject includes at least one of: an abdominal organ of the subject, a breast of the subject, a neck of the subject, an extremity of the subject, and a head of the subject (Detailed Description Of Preferred Exemplary Embodiment ¶ 36). 
Regarding claim 18 
Eggers in view of Tropp teach the MRI system of claim 10, 
Tropp applied to claim 9 further teaches
wherein prior to obtaining the MR signals from the first imaging volume of interest (BACKGROUND OF THE INVENTION,  ¶ 2—4): 
applying a first slice-select gradient while applying a first radio-frequency 
(RF) pulse such that the first species of protons from the first imaging volume of interest are excited by the first RF pulse (FIG. 9, Detailed Description Of Exemplary Embodiments, ¶ 39, the slice select gradient is applied during the RF pulse).
Regarding claim 19
Eggers discloses 
A method to compute sets of shimming currents for a magnetic resonance imaging (MRI) system (Background Of invention, ¶ 6 ) having a main magnet that provides a magnetic field B0 (Field Of Invention, ¶ 1), the method comprising: 


obtaining a field map of a portion of the magnetic field B0  (Background Of invention, ¶ 6  ); 
based on the field map, computing values of a first set of shimming currents that substantially minimize saturation of a first species of protons within a region that covers a portion of a subject placed in the main magnet (Detailed Description Of Embodiments, ¶ 1—2); 
obtaining location information of a first imaging volume of interest, the first imaging volume of interest included by the region (Summary Of Invention,  ¶ 10—11); and 
Although strongly implied, Eggers does not explicitly teach 
“based on the field map, and the location information of the first imaging volume of interest, computing values of a second set of shimming currents that substantially minimize magnetic field inhomogeneity within the first imaging volume of interest with respect to the first species of protons”.
Tropp, however, teaches 
based on the field map, and the location information of the first imaging volume of interest, computing values of a second set of shimming currents that substantially minimize magnetic field inhomogeneity within the first imaging volume of interest with respect to the first species of protons (Detailed Description Of A Preferred Exemplary Embodiment, ¶16 & water peak or fat peak of the first 

or second species is used within the volume of interest to further minimize the magnetic field inhomogeneity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “second shimming currents of a second species” as taught by Tropp in the method of Eggers.
The justification for this modification would be to minimize the inhomogeneities in the B.sub.0 field as much as possible to assure accurate MRI imaging. 
Regarding claim 20
Eggers in view of Tropp teach the method of claim 19, 
further comprising: 
Tropp applied to claim 20 further teaches 
obtaining a map of a second species of protons of the portion of the subject placed  in the main magnet (DETAILED DESCRIPTION OF A PREFERRED EXEMPLARY EMBODIMENT, ¶16); and 
obtaining a map of the first species of protons of the portion of the subject placed in the main magnet, wherein the first set of shimming currents substantially
maximize a saturation of a second species of protons within the region that covers the portion of the subject DETAILED DESCRIPTION OF A PREFERRED 


EXEMPLARY EMBODIMENT, ¶16, the first and second species are water and fat either one of whose resonant peaks can be maximized).                                                          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852